Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is the recitation of the limitations reciting “identify[ing] an image of the computer peripheral device, wherein the image of the computer peripheral device includes a composite of a plurality of layers for displaying the computer peripheral device within a virtual reality environment and wherein the plurality of layers are stored at a location defined within a lookup table; use the identifier to index into the lookup table” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Namba et al. (US 2017/0083104); Dorrell (US 2001/0026277); Wong et al. (US 2009/0044028); Osterhout et al. (US 2012/0075168); Hoellwarth (US 2010/0079356); Whitman et al. (US 2010/0265107)) disclose of using a composite of a plurality of layers in general and using an identifier to index into a lookup table in general, however, fail to teach of the specifically claimed limitations as highlighted above (See specifically applicant’s arguments regarding Namba on pages 7-9 of the response dated 10 May 2021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
24 May 2021